TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 14, 2013



                                      NO. 03-12-00826-CV


                                         D. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s decree: IT IS

THEREFORE considered, adjudged and ordered that the trial court’s decree is in all things

affirmed. It FURTHER appearing to the Court that appellant has filed an affidavit of inability

to pay costs, it is FURTHER ordered that no costs of appeal be assessed against appellant; and

that this decision be certified below for observance.